DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.

 
Status of the claims
Claims 1-20 were pending.  Claims 1, 2, 4, 6-9, 12, 13, 15, 16, 19 and 20 have been amended, claims 21-25 have been added. Therefore, claims 1-25 are currently pending for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-10, 12, 14-16, 18 of U.S. Patent No. 9633074. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application recited similar limitations. Therefore, they are rejected on the ground of non-statutory double patenting.  
Claims similar as below:
Instant application					US Patent 9633074
Claims 1, 2, 5,, 21, 22, 24       Similar to		claim 1
Claim 3	, 4, 23					claim 2
Claims 8-11					claim 7-10
Claim 6, 12, 25					claim 12
Claims 15-19					claims 14-16
Claim 20					claim 18
Instant application
1. A computer-implemented method for searching a data set, comprising:
 for a data set retained in a first table of a first database type and that is indexed by a plurality of indices and being structured according to the plurality of indices, receiving a request to create a search index for querying the data set, the request specifying a query object and a basis for query for the data set, the query object being a data field to become searchable based at least in part on the basis for the query; 
based on the request to create the search index for querying the data set, constructing a second table of a second database type different than the first database type, the table having the basis as a primary key and the query object as a secondary index; and 
making the second table available to service queries on the data set. 2. The computer-implemented method of claim 1, further comprising: receiving a request to query the data set; identifying the second table based at least in part on the basis; searching the second table to yield a record of the secondary index; and providing the record of the secondary index. 3. The computer-implemented method of claim 1, wherein the first database type is a transactional database type, the second database type is a non-transactional database type. 4. The computer-implemented method of claim 1, further comprising storing the data set and the second table and wherein the second database type is a NoSQL database. 5. The computer-implemented method of claim 1, wherein the primary key comprises a hash key and a hash range. 6. The computer-implemented method of claim 1, further comprising: receiving an update to the data set; and updating the second table according to the update. 8. A system, comprising at least one computing device configured to implement one or more services, the one or more services:
 for a data set retained in a first table of  a transactional database type, receives a query pair that comprises a query object for the data set and a basis, the query object being associated with an index of the data set;
 creates a second table for the data set, the second table formatting associated with a non-transactional database type and being searchable based at least in part on a set of records of the basis, the second table having a primary key comprising a hash key and a hash range; and 
makes the second table available to be searched to yield a yielded record, associated with the data set that belongs to the query object of the query pair. 9. The system of claim 8, wherein the one or more services: receives a request to query the data set; identifies the second table based at least in part on the basis; searches the second table to yield the record; and provides the record. 10. The system of claim 9, wherein the query specifies the basis.  11. The system of claim 8, wherein the primary key comprises a hash key and a hash range. 12. The system of claim 8, wherein the one or more services: receives an update to the data set; and updates the second table according to the update.  15. A non-transitory computer-readable storage medium having collectively stored thereon executable instructions that, as a result of execution by one or more processors of a computer system, cause the computer system to at least:
 for a data set of a database, the data set that is indexed by a plurality of indices associated with a first table, receive a request to create a search index for querying the data set, the request specifying a query object and a basis for query for the data set, the query object being a data field to become searchable based at least in part on the basis for the query; 
in response to the request to create the search index for querying the data set, construct a second table in a database, the table having the basis as a primary key and the query object as a secondary index, the primary key comprising a hash attribute and a range attribute; and 
make the second table available to service queries on the data set. 16. The non-transitory computer-readable storage medium of claim 15, wherein the instructions further comprise instructions that, as a result of execution by the one or more processors, cause the computer system to further: receive a request to query the data set; identify the second table based at least in part on the basis; search the second table to yield a record of the secondary index; and provide the record of the secondary index. 17. The non-transitory computer-readable storage medium of claim 15, wherein the instructions further comprise instructions that, as a result of execution by the one or more processors, cause the computer system to further: provide a web-based interface through which updates to the data set can be affected. 18. The non-transitory computer-readable storage medium of claim 15, wherein the primary key comprises a hash key as the hash attribute and a hash range as the range attribute. 19. The non-transitory computer-readable storage medium of claim 15, wherein the instructions further comprise instructions that, as a result of execution by the one or more processors, cause the computer system to further transmit a notification of an update to the data set to cause the second table to be updated. 20. The non-transitory computer-readable storage medium of claim 15, wherein the instructions further comprise instructions that, as a result of execution by the one or more processors, cause the computer system to: receive an update to the data set; and update the table according to the update.


US Patent 9633074
1. A computer-implemented method for searching a data set, comprising: under the control of one or more computer systems configured with executable instructions, storing a data set, the data set including a plurality of records and being structured according to a plurality of indices, each record of the plurality of records being associated with one or more indices of the plurality of indices; receiving a request to create search indices for querying the data set, the request specifying a query object and one or more bases for query for the data set, the query object being a data field to be provided upon execution of the query and being sought to become searchable based at least in part on the one or more bases for query, an individual basis for query of the one or more bases for query being associated with an index of the plurality of indices of the data set; constructing a table in a non-transactional database, the table having the one or more bases for query as a primary key and the query object as a secondary index, the primary key of the non-transactional database comprising a hash key and a hash range; receiving a request to query the data set, the request specifying one or more records associated with the one or more bases for query; and in response to receiving the request: identifying the table based at least in part on the one or more bases for query; searching the table to yield a record of the secondary index; and providing the record of the secondary index. 
    2. The computer-implemented method of claim 1, wherein: the non-transactional database is a NoSQL database; and a first basis for query of the one or more bases for query being assigned as the hash key and a second basis for query of the one or more bases for query being assigned as a range key. 
    
    7. A system, comprising at least one computing device configured to implement one or more services, the one or more services are configured to: receive a plurality of query pairs, a query pair of the plurality of query pairs including a query object for a data set and one or more bases for query for the data set, the data set being organized according to a plurality of indices, the query object being associated with an index of the plurality of indices and the one or more bases for query are associated with one or more indices of the plurality of indices; and for the query pair of the plurality of query pairs: create a table for the data set in a NoSQL database, the table being searchable based at least in part on one or more records of the one or more bases for query for the query pair, the table having a primary key comprising a hash key and a hash range; and cause the table to be searched to yield a yielded record, the yielded record belonging to the query object of the query pair. 
    8. The system of claim 7, wherein a first basis for query of the one or more bases for query is set as the hash key and a second basis for query of the one or more bases for query is set as the hash range. 
    9. The system of claim 7, wherein the query object of the created table is a secondary index of the created table. 
    10. The system of claim 7, wherein the system is further configured to: receive application programming interface (API) function call requesting the data set to be searched, the API function call specifying the one or more records of the one or more bases for query; and identify the table to be searched based at least in part on the one or more bases for query. 
    
    12. The system of claim 7, wherein the system is further configured to: receive a request to add a new record to the data set; and cause the new record to be added to the created table. 
    
    14. A non-transitory computer-readable storage medium having collectively stored thereon executable instructions that, when executed by one or more processors of a computer system, cause the computer system to at least: store a data set, the data set being searchable based at least in part on a plurality of indices associated with the data set; for at least one pair of indices of the plurality of indices, create a table in a non-transactional database for the data set, the table being populated by records of the data set and the table being searchable based at least in part on the pair of indices, the table having a primary key comprising a hash key and a hash range; receive a request to query the table, the request specifying, for an index of the pair of indices, a record associated with the index; and in response to the request: identify the table based at least in part on the pair of indices; and search the table to yield a resulting record, the resulting record belonging to an index of the plurality of indices that is different than the pair of indices. 
    15. The non-transitory computer-readable storage medium of claim 14, wherein: the non-transactional database is a NoSQL database; and a first index of the at least one pair of indices is assigned as the hash key and a second index of the at least one pair of indices is assigned as the hash range. 
    16. The non-transitory computer-readable storage medium of claim 14, wherein the instructions that cause the computer system to receive the request to query the table further include instructions that cause the computer system to: receive an application programming interface (API) function call to query the table; and the API function call specifies a limit on a number of the resulting records provided in response to the request. 
    
    18. The non-transitory computer-readable storage medium of claim 14, wherein the instructions further comprise instructions that, when executed by the one or more processors, cause the computer system to: receive a request to add a new record to the data set; and cause the new record to be added to one or more tables associated with the data set. 
    




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 15-18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Amazon DynamoDB, Developer Guide, API version 2012-08-10 (hereafter Amazon) in view of Tautini et al. (US 20130282741, hereafter Tautini).

Claims 1-6, 8-12, 15-18 and 20-25 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Amazon DynamoDB, Developer Guide, API version 2012-08-10 (hereafter Amazon).

Regarding claims 1, Amazon discloses:  A computer-implemented method for searching a data set, comprising:
 	for a data set retained in a first table of  a first database type and that is indexed by a plurality of indices and being structured according to the plurality of indices (Amazon [pages 28-29, section “Creating a table”]; [page 7-9] discloses: for a music table (data set) include indices such as Artist, song title; you can query data items by create on or more secondary indexes on a table, for example Music table shown previously, When you create an index (create search index for the table), you specify which attributes (data field) will be copied, or projected, from the base table to the index, DynamoDB projects the key attributes from the base table into the index. This is the case with GenreAlbumTitle, where only the key attributes from the Music table are projected into the index, You can query the GenreAlbumTitle index to find all albums of a particular genre (for example, all Rock albums). You can also query the index to find all albums within a particular genre that have certain album titles (for example, all Country albums with titles that start with the letter H);
Amazon didn’t disclose, but Tuatini discloses: receiving a request to create a search index for querying the data set, the request specifying a query object and a basis for query for the data set, the query object being a data field to become searchable based at least in part on the basis for the query wherein the data field is at least a portion of an index of the plurality of indices of the first table that index the data set (Tuatini [0026] discloses: the transformation of a table 501 of a relational database (as the first table of the first database type) to a key-value data structure, the table 501 includes a primary key (e.g.,  customer ID) and plurality of data fields (e.g., name, phone number, email address, etc.) as a data field/indices to become searchable for the query), 
based on the request to create the search index for querying the data set, constructing a second table of  a second database type different than the first database type, the  second table having the basis as a primary key and the query object as a secondary index (Tuatini [0026] discloses:  the transformation of a table 501 of a relational database (as the first table of the first database type) to a key-value data structure 502 (as the second table), the table 501 includes a primary key (e.g.,  customer ID) and plurality of data fields (e.g., name, phone number, email address, etc.) as a data field/indices to become searchable for the query; [0027] disclose: searching through a table may be different from the primary key  of the table. The command $lookuptable (purchases, FIELD1, CUST_ID, FIELD2)$ provides one such example, where purchases identifies the table, FIELD1 (as secondary index)represents the variable for the field name (different from the primary key of the purchases table) that is to be searched for an entry that matches CUST_ID, and FIELD2 represents the variable for the field name from which data is to be retrieved and returned); and 
making the second  table available to service query request on the data set (Tuatini [0027-0029] discloses: the command $lookuptable (purchases, PURCHASER_ID, CUST_ID, PURCHASE_DT)$ will search the PURCHASER_ID field of the purchases table for an entry that matches CUST_ID, and return a value from the PURCHASE_DT field of the associated record. Accordingly, if the look-up command is expressed as $lookuptable (purchases, PURCHASER_ID, CUST_ID, PURCHASE_DT)$, PURCHASER_ID becomes the look-up key, and step 420 is executed, at which the profile table is transformed to a key-value data structure with the PURCHASER_ID stored as an index field and when executing the command, $lookuptable (purchases, PURCHASER_ID, CUST_ID, PURCHASE_DT)$, the PURCHASER_ID field will be used as the secondary index)). 
Amazon and Tuatini are analogous art because they are in the same field of endeavor, retrieving data from the source databases. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amazon, to include the teaching of Tuatini in order to transform data sources to key-value data structure. The suggestion/motivation to combine is for transforming data sources of the message template to key-value data structures that are stored in-memory and performing data look-ups using the in-memory key-value data structures (Tuatini [Abstract]).

Regarding claims 2, Amazon as modified discloses:  The computer-implemented method of claim 1, further comprising: receiving a request to query the data set (Amazon [page 7] discloses: a secondary index lets you query the data in the table using an alternate key, in addition to queries against the primary key, for example you can query data items by Artist (partition key) or by Artist and Song title (partition key and sort key));
identifying the second table based at least in part on the basis (Amazon [Page 8] discloses: the basis such as music is the base table for the GenreAlbumTitle index, DynamoDB projects the key attributes from the base table into the index);
searching the second table to yield a record of the secondary index; and providing the record of the secondary index (Amazon [page 8] discloses: a secondary index lets you query the data in the table using an alternate key). 

Regarding claims 3, Amazon as modified disclose:   The computer-implemented method of claim 1, wherein the first database type is a transactional database type , the second database type is a non-transactional database type (Amazon [pages 28-29, section “Creating a table”] discloses: the first database type as relational database and second database as NoSQL and [323] discloses: non-transactional databases as DynomaDB). 

Regarding claims 4, Amazon as modified discloses:  The computer-implemented method of claim 1, further comprising storing the data set and the second table, and wherein the second database type is a NoSQL(Amazon [page 21] discloses: DynamoDB stores data in partitions and a partition is an allocation of storage for a tables).

Regarding claims 5, Amazon as modified discloses:  The computer-implemented method of claim 1, wherein the primary key comprises a hash key and a hash range (Amazon [page 23] discloses: primary key include the partition key and sort key).

Regarding claims 6, Amazon as modified discloses:  The computer-implemented method of claim 1, further comprising: receiving an update to the data set; and updating the second table according to the update (Amazon [page 73] discloses: update table).
Regarding claims 8, Amazon as modified discloses:  A system, comprising at least one computing device configured to implement one or more services, the one or more services:
 for a data set retained in a first table off a transactional database type (Amazon [pages 28-29, section “Creating a table”] discloses: the data model in a relational database (as a transactional database) requires a well-defined schema (format) where data is normalized into tables, rows, and columns);
receives a query pair that comprises a query object for the data set and a basis, the query object indicating at least one entry or column of the data set (Amazon [page 7-9] discloses: for a music table (data set) include indices such as Artist, song title; you can query data items by create on or more secondary indexes on a table, for example Music table shown previously, When you create an index , you specify which attributes (entry or column) will be copied, or projected, from the base table to the index, DynamoDB projects the key attributes from the base table into the index. This is the case with GenreAlbumTitle, where only the key attributes from the Music table are projected into the index, You can query the GenreAlbumTitle index to find all albums of a particular genre (for example, all Rock albums). You can also query the index to find all albums within a particular genre that have certain album titles (for example, all Country albums with titles that start with the letter H);  
Amazon didn’t disclose, but Tuatini discloses: creates a second table for the data set , the second table associated with a non-transactional database type and being searchable based at least in part on a set of records of the basis, the second table having a primary key comprising a hash key and a hash range (Tuatini [0026] discloses:  the transformation of a table 501 of a relational database (as the first table of the first database type) to a key-value data structure 502 (as the second table), the table 501 includes a primary key (e.g.,  customer ID) and plurality of data fields (e.g., name, phone number, email address, etc.) as a data field/indices to become searchable for the query; [0027; 0029] disclose: searching through a table may be different from the primary key  of the table. The command $lookuptable (purchases, FIELD1, CUST_ID, FIELD2)$ provides one such example, where purchases identifies the table, FIELD1 (as secondary index)represents the variable for the field name (different from the primary key of the purchases table) that is to be searched for an entry that matches CUST_ID, and FIELD2 represents the variable for the field name from which data is to be retrieved and returned; hash range such as purchase date); and 
creates a secondary index for the second table (Tuatini [0026] discloses: the transformation of a table 501 of a relational database (as the first table of the first database type) to a key-value data structure, the table 501 includes a primary key (e.g.,  customer ID) and plurality of data fields (e.g., name, phone number, email address, etc.) as a data field/ second indices to become searchable for the query)
makes the second table available to be searched based on the secondary index to yield a yielded record, associated with the data set, that belongs to the query object of the query pair (Tuatini [0027-0029] discloses: the command $lookuptable (purchases, PURCHASER_ID, CUST_ID, PURCHASE_DT)$ will search the PURCHASER_ID field of the purchases table for an entry that matches CUST_ID, and return a value from the PURCHASE_DT field of the associated record. Accordingly, if the look-up command is expressed as $lookuptable (purchases, PURCHASER_ID, CUST_ID, PURCHASE_DT)$, PURCHASER_ID becomes the look-up key, and step 420 is executed, at which the profile table is transformed to a key-value data structure with the PURCHASER_ID stored as an index field and when executing the command, $lookuptable (purchases, PURCHASER_ID, CUST_ID, PURCHASE_DT)$, the PURCHASER_ID field will be used as the secondary index)). 
Amazon and Tuatini are analogous art because they are in the same field of endeavor, retrieving data from the source databases. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amazon, to include the teaching of Tuatini in order to transform data sources to key-value data structure. The suggestion/motivation to combine is for transforming data sources of the message template to key-value data structures that are stored in-memory and performing data look-ups using the in-memory key-value data structures (Tuatini [Abstract]).

Regarding claims 9, Amazon as modified discloses:  The system of claim 8, wherein the one or more services: receives a request to query the data set (Amazon [page 7] discloses: a secondary index lets you query the data in the table using an alternate key, in addition to queries against the primary key, for example you can query data items by Artist (partition key) or by Artist and Song title (partition key and sort key));
identifies the second table based at least in part on the basis (Amazon [Page 8] discloses: the basis such as music is the base table for the GenreAlbumTitle index, DynamoDB projects the key attributes from the base table into the index);
searches the second table to yield the record; and provides the record (Amazon [page 8] discloses: a secondary index lets you query the data in the table using an alternate key). 

Regarding claims 10, Amazon as modified discloses:  The system of claim 9, wherein the query specifies the basis (Amazon [Page 8] discloses: the basis such as music is the base table for the GenreAlbumTitle index, DynamoDB projects the key attributes from the base table into the index).

Regarding claims 11, Amazon as modified discloses:  The system of claim 8, wherein the hash key and the hash range are associated with respective data attributes, of the data set, that are related range (Amazon [page 323] discloses: creating a table in the DynamoDB, the table include a primary key and the secondary index, the primary key, for example you can query data items by Artist (partition key) or by Artist and Song title (partition key and sort key).

Regarding claims 12, Amazon as modified discloses:  The system of claim 8, wherein the one or more services: receives an update to the data set; and updates the second table according to the update (Amazon [page 73] discloses: update table).

Regarding claims 15, Amazon as modified discloses:  A non-transitory computer-readable storage medium having collectively stored thereon executable instructions that, as a result of execution by one or more processors of a computer system, cause the computer system to at least:
 	for a data set of a database, the data set that is indexed by a plurality of indices associated with a first table (Amazon [pages 28-29, section “Creating a table”] discloses: the data model in a relational database (as a transactional database) requires a well-defined schema (format) where data is normalized into tables, rows, and columns), 
Amazon didn’t disclose, but Tuatini discloses: receive a request to create a search index for querying the data set, the request specifying a query object and a basis for query for the data set, the query object being a data field associated with an index of the plurality of indices, the data field to become searchable based at least in part on the basis for the query (Tuatini [0026] discloses: the transformation of a table 501 of a relational database (as the first table of the first database type) to a key-value data structure, the table 501 includes a primary key (e.g.,  customer ID) and plurality of data fields (e.g., name, phone number, email address, etc.) as a data field/indices to become searchable for the query), 
in response to the request to create the search index for querying the data set, construct a second table in the database, the table having the basis as a primary key and the query object as a secondary index, the primary key comprising a hash attribute and a range attribute (Tuatini [0026] discloses:  the transformation of a table 501 of a relational database (as the first table of the first database type) to a key-value data structure 502 (as the second table), the table 501 includes a primary key (e.g.,  customer ID) (as hash attribute  and plurality of data fields (e.g., name, phone number, email address, etc.) as a data field/indices to become searchable for the query; [0027; 0029] disclose: searching through a table may be different from the primary key  of the table. The command $lookuptable (purchases, FIELD1, CUST_ID, FIELD2)$ provides one such example, where purchases identifies the table, FIELD1 (as secondary index)represents the variable for the field name (different from the primary key of the purchases table) that is to be searched for an entry that matches CUST_ID, and FIELD2 represents the variable for the field name from which data is to be retrieved and returned, range attribute such as purchase date); and 
make the second table available to service queries on the data set (Tuatini [0027-0029] discloses: the command $lookuptable (purchases, PURCHASER_ID, CUST_ID, PURCHASE_DT)$ will search the PURCHASER_ID field of the purchases table for an entry that matches CUST_ID, and return a value from the PURCHASE_DT field of the associated record. Accordingly, if the look-up command is expressed as $lookuptable (purchases, PURCHASER_ID, CUST_ID, PURCHASE_DT)$, PURCHASER_ID becomes the look-up key, and step 420 is executed, at which the profile table is transformed to a key-value data structure with the PURCHASER_ID stored as an index field and when executing the command, $lookuptable (purchases, PURCHASER_ID, CUST_ID, PURCHASE_DT)$, the PURCHASER_ID field will be used as the secondary index)). 
Amazon and Tuatini are analogous art because they are in the same field of endeavor, retrieving data from the source databases. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amazon, to include the teaching of Tuatini in order to transform data sources to key-value data structure. The suggestion/motivation to combine is for transforming data sources of the message template to key-value data structures that are stored in-memory and performing data look-ups using the in-memory key-value data structures (Tuatini [Abstract}]).


Regarding claims 16, Amazon as modified discloses:  The non-transitory computer-readable storage medium of claim 15, wherein the instructions further comprise instructions that, as a result of execution by the one or more processors, cause the computer system to further: receive a request to query the data set (Amazon [page 7] discloses: a secondary index lets you query the data in the table using an alternate key, in addition to queries against the primary key, for example you can query data items by Artist (partition key) or by Artist and Song title (partition key and sort key));
identify the second table based at least in part on the basis (Amazon [Page 8] discloses: the basis such as music is the base table for the GenreAlbumTitle index, DynamoDB projects the key attributes from the base table into the index);
search the second table to yield a record of the secondary index; and provide the record of the secondary index (Amazon [page 8] discloses: a secondary index lets you query the data in the table using an alternate key ). 

Regarding claims 17, Amazon as modified discloses:  The non-transitory computer-readable storage medium of claim 15, wherein the instructions further comprise instructions that, as a result of execution by the one or more processors, cause the computer system to further: provide a web-based interface through which updates to the data set can be affected (Amazon [page 48] discloses: assessing the DynamoDB web service ).
Regarding claims 18, Amazon as modified discloses: The non-transitory computer-readable storage medium of claim 15, wherein the primary key comprises a hash key as the hash attribute and a hash range as the range attribute (Amazon [page 23] discloses: primary key include the partition key and sort key, ).

Regarding claims 20, Amazon as modified discloses: The non-transitory computer-readable storage medium of claim 15, wherein the instructions further comprise instructions that, as a result of execution by the one or more processors, cause the computer system to: receive an update to the data set; and update the second table according to the update (Amazon [page 73] discloses: update table).
Regarding claims 21, Amazon  as modified discloses: A computer-implemented method, comprising:
for a data set that is indexed by a plurality of indices, includes a first primary key comprising a single attribute, and structured according to the plurality of indices(Amazon [pages 28-29, section “Creating a table”]; [page 7-9] discloses: for a music table (data set) include indices such as Artist, song title; you can query data items by create on or more secondary indexes on a table, for example Music table shown previously, When you create an index (create search index for the table), you specify which attributes (data field) will be copied, or projected, from the base table to the index, DynamoDB projects the key attributes from the base table into the index. This is the case with GenreAlbumTitle, where only the key attributes from the Music table are projected into the index, You can query the GenreAlbumTitle index to find all albums of a particular genre (for example, all Rock albums). You can also query the index to find all albums within a particular genre that have certain album titles (for example, all Country albums with titles that start with the letter H);
Amazon didn’t disclose, but Tuatini discloses: receiving a request to create a search index for querying the data set, the request specifying a query object and a basis for query for the data set, the query object being a data field to become searchable based at least in part on the basis for the query, wherein the data field is at least a portion of an index of the plurality of indices that index the data set (Tuatini [0026] discloses: the transformation of a table 501 of a relational database (as the first table of the first database type) to a key-value data structure, the table 501 includes a primary key (e.g.,  customer ID) and plurality of data fields (e.g., name, phone number, email address, etc.) as a data field/indices to become searchable for the query), 
based on the request, constructing a table having the basis as a second primary key and the query object as a secondary index, the second primary key comprising two attributes and the basis is associated with one of the two attributes (Tuatini [0026] discloses:  the transformation of a table 501 of a relational database (as the first table of the first database type) to a key-value data structure 502 (as the second table), the table 501 includes a primary key (e.g.,  customer ID) and plurality of data fields (e.g., name, phone number, email address, etc.) as a data field/indices to become searchable for the query; [0027] disclose: searching through a table may be different from the primary key  of the table. The command $lookuptable (purchases, FIELD1, CUST_ID, FIELD2)$ provides one such example, where purchases identifies the table, FIELD1 (as secondary index)represents the variable for the field name (different from the primary key of the purchases table) that is to be searched for an entry that matches CUST_ID, and FIELD2 represents the variable for the field name from which data is to be retrieved and returned); and 
making the table available to service queries on the data set (Tuatini [0027-0029] discloses: the command $lookuptable (purchases, PURCHASER_ID, CUST_ID, PURCHASE_DT)$ will search the PURCHASER_ID field of the purchases table for an entry that matches CUST_ID, and return a value from the PURCHASE_DT field of the associated record. Accordingly, if the look-up command is expressed as $lookuptable (purchases, PURCHASER_ID, CUST_ID, PURCHASE_DT)$, PURCHASER_ID becomes the look-up key, and step 420 is executed, at which the profile table is transformed to a key-value data structure with the PURCHASER_ID stored as an index field and when executing the command, $lookuptable (purchases, PURCHASER_ID, CUST_ID, PURCHASE_DT)$, the PURCHASER_ID field will be used as the secondary index)). 
Amazon and Tuatini are analogous art because they are in the same field of endeavor, retrieving data from the source databases. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amazon, to include the teaching of Tuatini in order to transform data sources to key-value data structure. The suggestion/motivation to combine is for transforming data sources of the message template to key-value data structures that are stored in-memory and performing data look-ups using the in-memory key-value data structures (Tuatini [Abstract}]).

Regarding claims 22, Amazon  as modified discloses: The computer-implemented method of claim 21, further comprising:
receiving a request to query the data set (Amazon [page 7] discloses: a secondary index lets you query the data in the table using an alternate key, in addition to queries against the primary key, for example you can query data items by Artist (partition key) or by Artist and Song title (partition key and sort key));
identifying the table based at least in part on the basis (Amazon [Page 8] discloses: the basis such as music is the base table for the GenreAlbumTitle index, DynamoDB projects the key attributes from the base table into the index);
searching the table to yield a record of the secondary index; and providing the record of the secondary index (Amazon [page 8] discloses: a secondary index lets you query the data in the table using an alternate key). 
.
Regarding claims 23, Amazon  as modified discloses: The computer-implemented method of claim 21, wherein the data set is associated with a transactional database type the table is associated with a non-transactional database type (Amazon [pages 28-29, section “Creating a table”] discloses: the first database type as relational database and second database as NoSQL and [323] discloses: non-transactional databases as DynomaDB)..
Regarding claims 24, Amazon  as modified discloses: The computer-implemented method of claim 21, wherein the second primary key comprises a hash attribute and a hash range attribute, the basis associated with the hash attribute (Amazon [page 23] discloses: primary key include the partition key and sort key, ).
.
Regarding claims 25, Amazon  as modified discloses: The computer-implemented method of claim 21, further comprising: receiving an update to the data set (Amazon [page 73] discloses: update table); and updating the table according to the update (Amazon [page 73] discloses: update table).

Claims 7, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amazon in view of Tautini et al. (US 20130282741, hereafter Tautini) and in view of Zhang et al. (US 8850453, hereafter Zhang).

Regarding claims 7, Amazon as modified didn’t disclose, but Zhang discloses:  The computer-implemented method of claim 6, wherein: the method further comprises transmitting a notification of the update; and updating the second table is triggered as a result of the notification (Zhang [C8L17-30] discloses: provide notification for changing the field in the table).
Amazon as modified and Zhang are analogous art because they are in the same field of endeavor, retrieving data from database. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amazon, to include the notification service of Zhang in order to notify updating data field in a table. The suggestion/motivation to combine is to provide an event notification service for updating data in table.

Regarding claims 13, Amazon as modified discloses:   The system of claim 8, wherein the one or more services: transmits a notification of an update to the data set; and triggers updating the table as a result of the notification (Zhang [C8L17-30] discloses: provide notification for changing the field in the table).
Amazon and Zhang are analogous art because they are in the same field of endeavor, retrieving data from database. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amazon, to include the notification service of Zhang in order to notify updating data field in a table. The suggestion/motivation to combine is to provide an event notification service for updating data in table.
Regarding claims 14, Amazon as modified discloses:  The system of claim 13, wherein the one or more services comprises a queue service that receives the notification (Zhang [C7L48-60] discloses: the event notifications received by the message service placed in incoming queue).

Regarding claims 19, Amazon as modified discloses: The non-transitory computer-readable storage medium of claim 15, wherein the instructions further comprise instructions that, as a result of execution by the one or more processors, cause the computer system to further transmit a notification of an update to the data set to cause the second table to be updated (Zhang [C8L17-30] discloses: provide notification for changing the field in the table).
Amazon and Zhang are analogous art because they are in the same field of endeavor, retrieving data from database. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amazon, to include the notification service of Zhang in order to notify updating data field in a table. The suggestion/motivation to combine is to provide an event notification service for updating data in table.

Response to Arguments
Double Patenting
Applicant requested to hold the double patenting rejection.  Therefore, double patenting is stand rejected as above.

Claim Rejections - 35 USC § 102

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CINDY NGUYEN/             Examiner, Art Unit 2161